DETAILED ACTION
This office action is in response to the application filed on 06/10/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claim.  Therefore, the “the external device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 line “an external device” this should be “the external device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites, “connected in series to the capacitor, and resistances of which”. It is not clear if the resistance recited above belong to the surge prevention switches T5-
T6 or the resistor dispensed at the circuitry 130 like resistors R12 and R13 because this resistor are not in series.
	Claim 4 recite “the surge prevention reference voltage while a voltage or voltages across...” The limitations of the reference voltage lack antecedent basis. The voltage/s it is not clear if this voltages are the same or different than the voltage/s already mentioned in the same claim. 
Allowable Subject Matter
Claims 1 and 6-11 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a rectifying unit for rectifying AC power to output unsmoothed DC power; a buck/boost circuit unit for receiving the DC power from an output terminal of the rectifying unit to boost or step down the DC power according to a control signal input from a main control unit, and providing the boosted or stepped down voltage to a load; a charging and discharging unit charged with the unsmoothed DC power, and for generating smoothed DC power by discharging the charged power to the output terminal of the rectifying unit to be overlapped with the unsmoothed DC power according to a discharge control signal input from the main control unit, when a voltage of the unsmoothed DC power is equal to or smaller than a reference voltage; a data receiving unit for receiving data from an external device to output the data to a shift register; the shift register for outputting an operation start signal, when the data input from the data receiving unit matches an operation start code; an operation switching unit for driving the charging and discharging unit and the main control unit, when the operation start signal is input; and the main control unit for controlling the buck/boost circuit unit to boost or step down the input DC power to output the boosted or stepped-down voltage to the load, receiving a zero crossing point of the AC power from the rectifying unit, outputting the discharge control signal to the charging and discharging unit to discharge the charging and discharging unit, when the unsmoothed DC voltage is equal to or smaller than a discharge reference voltage around the zero-crossing point.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. None of the reference teach the operation of the device nor the interaction between the device elements.
Conclusion
This application is in condition for allowance except for the following formal matters mentioned above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838